Earl Warren: Number 83, Max Carr et al., Petitioners, versus R. A. Young et al. Mr. Dunaway.
Edwin E. Dunaway: Mr. Chief Justice and may it please the Court. I represent the two petitioners, Max Carr and Ernest Gephardt. Max Carr was an Associate Professor of Music at the University of Arkansas, until he was discharged because of failure to comply with Act 10. Ernest Gephardt was a vocational printing instructor at Central High School in Little Rock until he was discharged for the same reason. We filed separate suits. They were consolidated for trial in the Chancery Court and in the Supreme Court of Arkansas and the case is here on certiorari. Now, there are several facts in our case which I think is important to make clear at the outset which add something to the other case, the Shelton case. Carr and Gephardt did not refuse to file any affidavit, Carr being required to file an affirmation but in both cases, these two petitioners listed the professional organizations of which they were members, stated that they are not now and never have been, members of a subversive organization and offered to answer any questions touching upon their associations and activities which their administrative superiors might constitutionally ask them touching on their qualifications to continue teaching. They refused to give the additional broad information required by the statute. The record shows that no additional questions were asked of these or these teachers. At the trial, the President of the University of Arkansas testified that he personally and the others in the administration wanted Carr to continue teaching that there had been no complaints about his teaching. The same thing was true in the Gephardt case. The superintendent of schools of Little Rock testified that Gephardt's principal had recommended that his contract be renewed and that but for Act 10, he would be -- would continue to be employed. Since I am sure that the respondents in this case will argue substantially what was argued by the appellees in the other case. I will proceed that both by making my argument and answering what I conceive to be erroneous contentions of what the applicable law is.
Speaker: (Inaudible)
Edwin E. Dunaway: The –
Speaker: (Inaudible)
Edwin E. Dunaway: The University of Arkansas does have tenure regulations. There is no statutory authority in Arkansas for any tenure regulations. As was stated, it varies from each college, depending on what each College Board wants to do.
Speaker: (Inaudible)
Edwin E. Dunaway: Theoretically, he can only be dismissed because after you've been there four years --
Speaker: (Inaudible)
Edwin E. Dunaway: But they have a -- each one gets a new contract which must -- each year there -- there's a new --
Speaker: (Inaudible)
Edwin E. Dunaway: Right. There is a sample contract in the record, Carr’s contract on page 99 of the record which is the typical contract that the University grants annually --
Speaker: (Inaudible)
Edwin E. Dunaway: Yes, Your Honor.
Speaker: (Inaudible)
Edwin E. Dunaway: We do not contend that school authorities --
Speaker: (Inaudible)
Edwin E. Dunaway: 99, yes, sir. We do not contend that school authorities may not ask teachers and prospective teachers about their associations and activities as they are relevant to their suitability, fitness, loyalty and so on as has been stated in the opinions of this Court. We do say, however, that there is a great difference in permitting school authorities to ask any conscious questions and having a broad blanket statute like this which is not limited in any way. It includes, you must list religious organizations to which you have made contributions. You must list political, there is no limit whatever and a written record is made of it. Now, this duress is the vice in this statute. It is too broad. It is an unjustifiable invasion of individual rights and there is no compelling necessity shown to warrant such a -- a great invasion. Now, we alleged in our complaints and there is proof in the record that the real purpose of this statute was shown by two things. The Governor's call, but particularly is addressed to the opening session of -- opening session of the second special session, made it plain that the purpose of the legislative session was to enact legislation as he put it to solve problems not of their own making but thrust upon us from the outside, namely by this Court. Then there is, in the emergency clause, the declaration that the reason for the affidavits is to solve problems created by the Supreme Court's desegregation opinions in this -- in the school cases. Now, it is our contention that true we cannot question the Governor's motives nor can we question the motives of individual legislators who voted, but if that emergency clause together with his address, setting the tone for the meeting and stating the purpose of the legislation shows what the purpose was as distinguished from the motive, we object to the equating of motive and purpose and we argue that under the decisions of this Court, there must be a compelling purpose which would justify the invasion which this statute makes. Now, in the record -- I thought you were going to ask some questions. We allege in our complaint that the real purpose was to provide a vehicle whereby school teachers who had the temerity to advocate compliance with this Court's decision in the Brown case, would be made known and that they could be hounded out of their jobs.
Speaker: (Inaudible)
Edwin E. Dunaway: And --
Speaker: (Inaudible)
Edwin E. Dunaway: If -- if they put down -- if they put down the Urban League or the NAACP or the Southern Council for Human Relations, the organizations such as the Citizen’s Council --
Speaker: (Inaudible)
Edwin E. Dunaway: Well, there are --
Speaker: (Inaudible)
Edwin E. Dunaway: Well, we might not be able to but there are those in the Citizen's Councils who --
Speaker: (Inaudible)
Edwin E. Dunaway: Well, I wouldn't say that exactly Your Honor but they did. Amis Guthridge testified that people who belong to the American Association in University Professors, the Urban League, the American Civil Liberties Union, the Little Rock Women's Emergency Committee to open the school, if they had their way, would be fired from the teaching system. Now, it is our contention, true that just because there are organizations that want that doesn't necessarily mean that all teachers are going to be fired but we do argue that this unnecessary exposure runs -- views exactly the situation that was true in NAACP against Alabama. It opens up these teachers to endless harassment by these groups and public denunciation and further than that, puts pressure on the local school boards which are annually elected, either to make this information public and get rid of them or to change the school board and that as a -- that the Court must look at this according to the facts of life in Arkansas as they are.
Speaker: (Inaudible)
Edwin E. Dunaway: Here's the situation on that. The Attorney General's opinion is in the record at page 100. In the last sentence on page 102, "It is an administrative determination to be made by the respective boards as to the disclosure of information contained in the affidavits. " Now, it is also true that the Supreme Court of Arkansas said that it would be possible for these affidavits to be put to an unconstitutional use. It did not say, however, it recognized, as I read the opinion that it is up to the board that there is no requirement that they'd be made -- kept confidential and the fact that they maybe confidential today with one board does not mean that next year, they will be confidential so there is an ever present threat that organizations which may be considered to be unpopular by the folks in Arkansas will be made public and it will have the definite deterrent effect of making a great many of them refrain from participating in associations which they otherwise would join and work with.
Felix Frankfurter: Well, suppose -- assuming that the restrictive use confidential, top secret restrictions govern -- would make the difference, assume that for the purpose of my question, could you enjoin the thing on the theory because another school board next year might take off the (Inaudible)? Assume that under the existing situation and on existing school administration, there is the restriction -- there is the restriction placed upon them in terms for the affidavit.
Edwin E. Dunaway: Well, I think it would still be unconstitutional as being too broad --
Felix Frankfurter: Well, that having --
Edwin E. Dunaway: What?
Felix Frankfurter: My question was, assuming that that made a difference, that that would -- that that the objection now is that this is being made public and thus potentially an instrument of -- of arousing fear etcetera, assume that -- that --
Edwin E. Dunaway: That certainly is drawn.
Felix Frankfurter: -- assume that that isn't confidential, it's alright to put and come in and say, "We enjoin this because next year, we might have different school boards." Isn't it?
Edwin E. Dunaway: I guess you could. Now, the argument has been made that if the legislature has acted properly, this Court cannot question its act but it seems to me that that begs the question which is involved. The question here is, is it proper to enact such a broad probing piece of legislation and the record is absolutely devoid of any showing of necessity. The only thing in the record on the matter of necessity is the testimony of the president of the University of Arkansas when asked by the Attorney General whether this affidavit would be helpful to the university officials in screening applicants and the president said no. Now, granted -- just because the president said no, doesn't mean that the Act is unconstitutional, but it does seem relevant on the issue of whether this is necessary when it is urged in justification for the broad affidavit thing that it is needed by those administering the school system.
Charles E. Whittaker: How do you interpret this language of the Court, record 134 saying, "In as much as the validity of the Act depends upon its being construed has bona fide legislation -- legislative effort to provide school boards with needed information? It necessarily follows that the affidavits need not be opened to public instructions, where the permissible purpose of the statute is to enlighten the school board alone." Now, isn't that a holding by the Court that the only permissible purpose is to enlighten the school board?
Edwin E. Dunaway: As I read it, the Court said that the information need not be opened to the public but does not say may not be open to the public and my argument is that there is the constant threat there that it maybe opened at any time.
Charles E. Whittaker: And does that give effect of the phrase for the permissible purpose of the statute, is to enlighten the school board alone. Do you give any effect to those words?
Edwin E. Dunaway: Well, as I pointed out in my petition for rehearing, the Court was admonishing the school boards not to use the Act for the purpose for which we contend it was enacted and that if they did, they might be in trouble. It doesn't seem to me again looking at the thing. Practically, that is necessary to accuse school boards of bad faith. There may well be school boards in certain parts of Arkansas who in perfectly good faith could consider membership in the Urban League or the NAACP as grounds for dismissal. And it therefore be presuming of their good faith, does not seem to me to be an answer to the argument that this statute requires too broad a base of information.
Earl Warren: Mr. Light.
Robert V. Light: Mr. Chief Justice and may it please the Court. I represent the Little Rock School District which is one of the two respondents in this case. The other respondent is the Board of Trustees of the University of Arkansas, in this instance, represented by the Attorney General of Arkansas who has filed a brief in the case. The Assistant Attorney General is the present in the counsel table but has asked me to advise the Court that his differing argument to us in this instance. I'd like to mention first Mr. Dunaway's argument that the -- the information contained in the affidavits is public information or it amounts to that. Of course, the Attorney General's opinion is in the record in which he states that in his opinion, the information contained in -- in the affidavits is subject to such publication as the school board's in their discretion, might give it. That opinion antedated the Supreme Court's opinion which authoritatively construed the meaning of Act 10 and the Supreme -- Supreme Court of Arkansas of course as Mr. Justice Harlan pointed out -- Mr. Justice Whittaker pointed out, said that the permissible purpose of the statute is enlighten school boards alone and I think in light of that construction by the Supreme Court of Arkansas, it would be an ill-advised School Board that would give any other use to the information contained in these affidavits.
Earl Warren: Consider that -- that language of the Supreme Court (Inaudible) holding to the effect that this is part confidential and cannot be used (Inaudible)
Robert V. Light: Your Honor, certainly, if it is not a holding it’s a caveat to that effect. I -- I think it's a clear indication by the Court with regard to what it construes, what the statute means and what the legislature meant.
Earl Warren: If it did, can you say that it was not for use in any other way (Inaudible) it seems to me there is this difference.
Robert V. Light: Well, I -- I think that language that it need not be used in any other way preceded in the same paragraph, the language that the permissible purpose is to enlighten the school board alone. And I -- I think the Court was working up to that that. It says the statute clearly doesn't require that that it be made public and that it need not be made public under the language of the statute and then the Court said, "The permissible purpose is to enlighten the school board alone. That seems to -- the respondents in this case, the petitioners assumed too much throughout their brief, throughout their presentation in this because the assumption is and the argument just made is that discharge or the hounding of the academic people, public employees, school employees will necessarily follow compliance with Act 10, but there's no showing made in this record to that effect. There's no showing such as there was in NAACP against Alabama or Bates against Little Rock that actually, any such harmful effects, objectionable activities came about as a result of disclosing the information that is required in Act 10. The record does show that four people refused to execute the affidavit out of 800 in the Little Rock Public School System. The record shows that one professor at the University of Arkansas out of the entire staff there, refused to execute the affidavit. The record in the case just argued prior to this of course shows that no one in the Pine Law School District, no one in the Arkansas AM&N College, refused to execute it. So we have in the records in these two cases, only five persons out of some 16,000 as the record indicates, there are some 16,000 public school employees, classified employees, instruction employees in Arkansas, out of some 16,000, only five as far as this record reflects and as far as I know, had been directly affected to the extent that they have been -- their employment have been terminated for refusal to execute the affidavit. Now --
Speaker: (Inaudible)
Robert V. Light: Have they been filed in this Court, no sir, no, sir. If –
Speaker: (Inaudible)
Robert V. Light: I am sure that I could cooperate with Mr. Dunaway in getting them up after we have returned to Little Rock. I believe we could withdraw them.
Hugo L. Black: (Inaudible)
Robert V. Light: Mr. Justice Black, I will defer that question if I may to Mr. Dunaway when he returns. He argued this case in the Supreme Court of Arkansas and I did not, so I -- I'm sorry --
Speaker: (Inaudible)
John M. Harlan II: Could you tell me as a matter of information whether before this statue was passed, what kind of information that these school teachers have filed, if any?
Robert V. Light: With regard --
John M. Harlan II: (Inaudible)
Robert V. Light: -- you -- you mean that was the legislative, they required --
John M. Harlan II: Well, or the administrative requirement, would we happen to know?
Robert V. Light: Judge, I -- I couldn't tell you anything on that further than the usual matter of filing the license. I do know that it is required to -- a public school teacher penalizing from the State Board of Education and of course that has to be presented to the employing board and the information required to obtain the license I -- I am not familiar with what goes into that. The point I'm trying to make in reference to the number of people that there are in Arkansas subject to this Act, some 16,000 and that on this record we have only five who have not complied. That is against this broad background of compliance with the Act and the Act has been in effect two years. It became effective in September of 1958, applied to the renewal of contracts for the 1959-1960 academic year and again the renewal of contracts for the current 1960-1961 academic year. Some 16,000 people complying with it on both occasions and we have not a word in the record showing the harmful effects which the petitioners predict but do not prove in this record.
Hugo L. Black: (Inaudible)
Robert V. Light: This case, Mr. Justice Black, was tried in the summer of last year in the -- in June or July in my recollection, argued in the Supreme Court of Arkansas in about December.
Speaker: (Inaudible)
Robert V. Light: Unless it were put in the record by stipulation of course, Your Honor.
Speaker: Is there anything in the (Inaudible)
Robert V. Light: I don't believe that the contents of any of the affidavits are in the record except the two affidavits presented by the two petitioners in this case which were in -- or not two -- affidavits were filed by Act 10 of course for the affidavits that they were putting in lieu of that for the purpose of their of their loss. I believe there is nothing in the record with regard to the content of the affidavits obtained from the other 16,000 school teachers.
Hugo L. Black: (Inaudible)
Robert V. Light: Mr. Justice Black, subject --
Hugo L. Black: (Inaudible)
Robert V. Light: That they have not discharged any --
Hugo L. Black: (Inaudible)
Robert V. Light: There have been --
Hugo L. Black: (Inaudible)
Robert V. Light: There have been five. Four school teachers in the Littler Rock School System, that's in the record and Mr. Carr, the professor in the University of Arkansas is the fifth one, five discharged for refusal to -- to comply with the Act. Now, in the -- your question, I -- I misunderstood you. I'm sure your question was, how may have been fired as result to the information they gave in, in compliance with it.
Speaker: (Inaudible)
Robert V. Light: I -- I think there's nothing in the record on that. I don't know --
Speaker: (Inaudible)
Robert V. Light: No, sir. I -- I believe there is nothing with regard to the contents of the affidavits filed by all the other people in the State. There's nothing in the record. Now, of course, there's -- there is also not in the record, any indication -- anyone been fired, any indication that any association or organization has lost members or that a teacher has quit an association or organization as the result of this or that any teacher been subject to any intimidation or coercion or action by private individuals which would come to this -- in this interplay of private parties and governmental action. There's -- there's nothing at all in the record to that effect and that could've easily been put in the record as --
Speaker: (Inaudible)
Robert V. Light: If they quit.
Speaker: There's no way of knowing (Inaudible)
Robert V. Light: Your Honor, it has been -- yes, I have --
Speaker: We have -- because we have taken on the bigger statutes. In other words, from that point --
Robert V. Light: Well, I -- I am feel perfectly justified in arguing that this Court can safely assume that there had been no such harmful effects to -- to the remaining school teachers in the system when there is no evidence as there was in the NAACP --
Speaker: (Inaudible)
Robert V. Light: Yes, sir. In -- in NAACP against Alabama, there was testimony in the record. As I understood the decision in that case to the effect that the NAACP membership had dropped in Alabama as a result of this prospective exposure and the same thing in the Bates case, Bates against Little Rock as I understood that -- that that testimony was put in the record. We -- we don't have here. We have an absence of it and I think in the absence of such a showing that can be so easily made that the safe assumption is there has been no such harmful effect.
Earl Warren: Is the mere fact that they've signed the affidavits are conclusive on the point that there is no thereat to their civil liberties because if the man didn't sign the affidavits, that is (Inaudible) what the -- the forms of the NAACP under the statute that your legislature has passed and your Governor assigns, they would have been entirely out of the employment and it could -- could not sustain any other (Inaudible) employment in any college in the entire state of Arkansas. It’s almost equivalent to banishment, isn’t it, insofar as (Inaudible) is concerned?
Robert V. Light: If Act 115 were constitutional, Your Honor.
Earl Warren: (Inaudible) titles, you take that into consideration that there's a -- there's a possible views that could be made and (Inaudible) this affidavit --
Robert V. Light: Certainly --
Earl Warren: The legislature passed it then your Governor signs it and it was to all intents and purposes and what a -- and to state the primary requirements, they file this action and was been (Inaudible) that that it requires them contributions.
Robert V. Light: Well, Mr. Chief Justice, Act 115 was passed during the regular session in January or February of 1959.
Earl Warren: (Inaudible)
Robert V. Light: The suit -- this suit that has just been argued prior to ours was instituted along about April 1st, in my recollection, in a temporary restraining order, restraining the enforcement of Act 115, was promptly thereafter entered, in my recollection on that. And therefore, we did not have a situation at contract renewal time which is in May as the school term is approaching or close at the end of May. We didn't have a situation of Act 115 being -- ostensibly on the book where it would need to be enforced because of the temporary restraining order then in effect at the time the contracts were being renewed for the forthcoming 1959-1960 school year. So Act 115 never was a legitimate threat in reference to a -- to depriving anyone in the public schools of employment in Arkansas because the contracts of employment been in effect, did not come up for renewal until such time that the Court had already entered in taking jurisdiction in the matter and shortly thereafter, I believe in June of -- it declared Act 115 unconstitutional.
Speaker: (Inaudible)
Robert V. Light: Like Act 10, one now before this Court, not that I'm --
Hugo L. Black: (Inaudible)
Robert V. Light: Not -- not that I'm aware of, Mr. Justice Black. In final reference to the assumptions and presumptions being made in the absence in the record of any showing that there has been a harmful effect from anyone. I think that it should be pointed out to the Court that in order to accept the petitioners' position, that there will flow from the mere existence of Act 10 on the books and compliance with it, there will flow, these harmful effects of people leaving organizations of having their right to associate impinged upon and their privacy invaded. It'd be necessary for this Court to presume that the school board members and the members of the boards of trustees at various colleges in the State will violate their oaths to maintain and uphold the Constitution of the United States and put this information they gained through the State Act to an improper and under the decision of the Supreme Court of Arkansas an impermissible use and that’s where that Court had ever made a presumption of that character with reference to prospective acts of public offices. I guess the background of the facts with regard to what the operation of the Act has been for a period of two years that it hasn't, as far as the record shows, has any -- had the harmful effects that are predicted, that are feared by the petitioners in this case. It seems appropriate to examine the position the school authorities would be in, in the event that the Act was struck down. Under the Act, they can and of course they are required to inquire into all organizational associations of School teachers and prospective school teachers. If the Court holds that they cannot do this because some of the organizations that would, thus be revealed or disclosed would be irrelevant -- membership and it would be irrelevant to the question of fitness and suitability to serve as a public school teacher. What position is the school board's and the board of trustees of the -- of the state colleges in at that time. Are they to request as I understood Mr. Dunaway to suggest and as the affidavit filed in these two cases by these two petitioners, the affidavit will say through themselves would seem to suggest to suggest that what they would prefer to do is the board asked the employee to list all associations to which he has become a member which he is associated that might be relevant to the question of his suitability and fitness as a teacher, in other words, allow the prospective public employee to make the determination of relevancy. On the other hand are they to request the employee to furnish information with regard to specific organizations that the school boards and there are some 422, I believe, that Arkansas have determined as a result of an extensive independent investigation that are relevant. In other words, of the thousands of organizations that exist in Arkansas and every other state as each school board to be required to make an extensive examination to find out which organizations it would feel relevant to inquire of its employees if there -- if they are members. And both of those suggestions and both, I believe, been seriously advanced by the petitioners in this case, seem to be holding impractical and it does not say that they -- that any constitutional right requires placing a burden of this character of the second suggestion on the school board or making such a fruitless and impossible type of -- of requirement as to allow the employee to make his own decision on relevancy as the two petitioners in this case have. I would suggest in closing that the Supreme Court of Arkansas was correct in its analysis when it said we're not persuaded that the Constitution compels the board to ask scores or hundreds of questions one by one instead of making the blanket in, where it required in Act 10.
Earl Warren: Mr. Friday.
Herschel H. Friday Jr.: Your Honor, unless the Court has any questions, (Inaudible)
Earl Warren: Mr. Dunaway.
Edwin E. Dunaway: If it pleases the Court, just a word or two. First, I'd like to observe that constitutional rights and the invasion of constitutional rights is not to be determined by the number of those who are willing to have them invaded without going through the unpleasantness of an extended lawsuit in order to vindicate them. So the mere fact that a number of Arkansas school teachers, rather than contest the thing themselves, went ahead --
Felix Frankfurter: Let somebody else do it -- let somebody else do it.
Edwin E. Dunaway: Let -- let somebody else do it and we will get the benefit. Mr. Justice Black, I find that I do have --
Felix Frankfurter: (Inaudible) independent on the part of people.
Edwin E. Dunaway: Sir?
Felix Frankfurter: (Inaudible) independent on the part of people.
Edwin E. Dunaway: I find that I do have a copy of my brief in the Arkansas Supreme Court. I don't have all of them which I'll leave. I pointed out in the argument that they're -- they were arguing on the -- no automatic dismissal. While it was true that there's no automatic dismissal and neither is there anything in the provision to provide that the affidavit spiraled with the information contained therein should be held confidential by the school authorities. And consequently, any school governing body on its own initiative or when subjected to pressure from certain self-appointed guardians of the public wheel which not only the truth showed but which we all know are currently operating in Arkansas, they will make public such affidavits in whole or in part. The question was put to the Court and I read the Arkansas Supreme Court's opinion only as Mr. Light says as a caveat but it is certainly not a holding that the information must be kept confidential.
Speaker: (Inaudible)
Edwin E. Dunaway: My recollection is, they didn't take any position because it didn't argue -- because the Attorney General's letter was in the record there that in his opinion, it was up to each individual board. Finally, and --
Speaker: (Inaudible)
Edwin E. Dunaway: Yes, yes.
Felix Frankfurter: That means that the Supreme Court of Arkansas sua sponte made its restriction (Inaudible)
Edwin E. Dunaway: To the extent that it is restriction, yes, Your Honor. In every other case where this Court has sustained inquiry -- the right of inquiry and to personal associations of teachers and other public employees, it has been on a narrowly restricted basis as in the Beilan case where the discharge of Beilan was approved for incompetency this Court pointed out that the inquiry was made and no publicity was given to it. It seems to me that if this Act is sustained, the Court is going further than it ever has in permitting a very real indirect restraint on freedom of association which can be just as devastating to that right as a direct one. And it seems to me that without -- in any way is weakening the right of public authorities to inquire under the loyalty and fitness of their employees, the Court can strike down and should strike down this Act as going too far of the question of requiring the authorities to ask individual questions. There's no proof that there has been any problem as -- there's been no law of this kind and the person testified that there was no demand for such a law on the part of school administrative officials.
John M. Harlan II: Suppose in --
Felix Frankfurter: And would you disagree or -- or will you comment on the suggestion that the information that is sought to be elicit under this Act, or information that could be elicited personally that --
Edwin E. Dunaway: I think that some of the information which is sought to be elicited here could be elicited in the personal in here.
Felix Frankfurter: Which would you rule out as inadmissible in the personal interview?
Edwin E. Dunaway: For example, I don't think it would be a proper question to ask what religious organizations I made a contribution to just as an example.
Felix Frankfurter: That wasn’t asked under this affidavit.
Edwin E. Dunaway: You have to list under this affidavit every organization of which you are a member, to which you pay dues or have made regular contributions. There is no limit to it so a -- a contribution to your church would have to be listed whether or not you have contributed to the Republican or Democratic Party, would have to be listed. I realize that this is a delicate problem of balancing and certainly (Inaudible) exactly each question which would or would not be within the realm. But it seems to me that all this Court needs to hold now is that it is a balancing problem and this statute goes to the extreme.
Felix Frankfurter: (Inaudible) from your point, you have to go beyond it and see.
Edwin E. Dunaway: Right, right.
Speaker: (Inaudible)
Edwin E. Dunaway: They do not, Your Honor.
Earl Warren: Gentlemen, I would like to say that you, counsel on both sides. (Inaudible)